UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) May 25, 2010 (Date of earliest event reported) May 20, 2010 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders We held our 2010 annual meeting of shareholders on May 20, 2010.At this meeting the Company’s shareholders approved two proposals.The proposals are described in detail in the Company’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on March 26, 2010.The individuals set forth below were elected to our Board of Directors by a majority vote of our shareholders to serve for a term of one year. Director Votes For Votes Against Abstained Broker Non-Votes James C. Day Julie H. Edwards William L. Ford John W. Gibson David L. Kyle Bert H. Mackie 12,124,039 Jim W. Mogg Pattye L. Moore Gary D. Parker Eduardo A. Rodriguez Gerald B. Smith David J. Tippeconnic In addition, at this meeting our shareholders approved by a majority vote the proposal to ratify the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the year ending December 31, 2010, as follows: Votes For Votes Against Abstained 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: May 25, 2010 By: /s/ Curtis L. Dinan Senior Vice President - Chief Financial Officer and Treasurer 3
